Citation Nr: 1733205	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-48 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for cervical strain prior to June 14, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain prior to March 15, 2013, and in excess of 40 percent thereafter.

3.  Entitlement to an extraschedular rating for cervical and lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in part, granted an increased rating to 20 percent for cervical strain effective July 14, 2008, and an increased rating to 10 percent for lumbosacral strain effective July 14, 2008.

An April 2013 rating decision granted an increased disability rating of 40 percent for the Veteran's lumbosacral strain, effective March 15, 2013, and an August 2016 rating decision granted an increased disability rating of 30 percent for her cervical strain, effective June 14, 2016.  However, as these grants do not represent a total grant of benefits sought on appeal, the Board will review whether increased ratings are warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In January 2014 and April 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets further delay from the additional remand of the increased rating claims, but it is necessary to ensure there is a complete record and so that the Veteran is afforded every possible consideration. 

The Veteran contends that increased ratings are warranted for her cervical and lumbosacral spine disabilities.  The Veteran is rated at 20 percent for cervical strain prior to June 14, 2016, and at 30 percent thereafter.  The Veteran is rated at 10 percent for lumbosacral strain prior to March 15, 2013, and at 40 percent thereafter.  The Veteran also contends that an extraschedular rating is warranted for her disabilities. 

The Veteran was afforded VA examinations in May 2009, January 2011, March 2013, March 2014 and June 2016.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiencies, new VA examinations are needed.

As such, the Board remands the case, in order that adequate VA examinations can be obtained, so that the Veteran's cervical and lumbosacral disabilities can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

These claims were previously remanded in order to refer the claims to the Director of Compensation Services.  The Acting Director issued an advisory opinion in June 2017.  However, in light of the remands above, which may reflect a change in the Veteran's disability, the Board finds that a new opinion is warranted. 

Prior to obtaining new VA examinations and opinions, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in October 2010.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records dated since October 2010 and any records identified by the Veteran.

2.  Then, schedule the Veteran for VA examinations to assess the current severity of the Veteran's cervical and lumbosacral spine disabilities.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  To the extent possible, the examiner is asked to estimate the loss of motion of the cervical and lumbosacral spine during flare-ups and due to pain currently and as reported in the 2009, 2011, 2013, 2014, and 2016 VA examination reports.

The examiner is asked to comment on the Veteran's ability to function in an occupational environment.  The examiner should document any reported education and work experience and describe the functional impairment caused solely by the Veteran's service-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  Then, refer the Veteran's entitlement to an increased rating for cervical and lumbosacral disabilities on an extraschedular basis to the VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 3.321(b).

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




